January 8, 1909. The opinion of the Court was delivered by
The sole question presented in this case is whether the penalty statute of 1893 (24 St. at Large, p. 81) violates the interstate commerce clause of the Federal Constitution in so far as it relates to the failure *Page 122 
to adjust claim for loss of freight shipped from a point in New York to Walterboro, in this State. A part of the single shipment of hats was delivered by defendant to plaintiff at destination, and in the absence of explanatory evidence the presumption is that the loss occurred while the goods were in possession of defendant. The statute was designed to effectuate an important public purpose, with respect to the duty of common carriers in this State, and the delict penalized occurred in this State. It has been several times decided that the statute in question does not interfere with interstate commerce. Charles v. RailwayCo., 78 S.C. 36, 58 S.E., 927; Venning v. A.C.L.R.R. Co., 78 S.C. 57, 58 S.E., 983, 12 L.R.A. (N.S.), 1217; Von Lehre v. A.C.L.R. Co., 78 S.C. 167, 168,59 S.E., 1135.
The judgment of the Circuit Court is affirmed.